Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7, 9, 10, 12-17, 19-27 and 28 are pending in the acknowledged Applicants’ amendments/arguments filed on 07/30/2021. 
The Examiner contacted Applicant’s representative Stephen G. Baxter on 10/20/2021 to discuss the allowability of this case. During the discussions, both parties agreed to cancel claim 27 and amend claims 12, 13, 17 and 25 as noted in the below Examiner’s Amendment section. 
As a result, claims 1-7, 9, 10, 12-17, 19-26 and 28 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 10/15/2021 was filed. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. The references are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure document has been considered by the Examiner, and signed and initialed copy thereof is enclosed herewith.  


WITHDRAWN REJECTION:
Applicant's Response including amendments to claims and abstract/arguments filed 07/30/201 is acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Response and Examiner’s proposed amendment, the objection to abstract, the 112(b) and (d) rejections,  and the 103 rejection has been withdrawn. 

EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in an interview with Attorney Stephen G. Baxter on 10/20/2021.

Claim 12 
“0.5” in line 2 has been deleted and replaced with --- 2 ---. 
Claim 13 
“0.5” in line 2 has been deleted and replaced with --- 2 ---. 
Claim 17
“(coloring pigment/total powder in said powder-containing cosmetic)” in line 3 has been deleted. 
Claim 25
After “composition” in the last line, please insert --- wherein the content ratio of the component (a) to the component (b), ((a)/(b)), is 2 or more and 40 or less ---. 
Cancel claim 27.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art including Rabe et al. (US6531142) in view of Dong (US2013/0058880A1) does not disclose or suggest electrostatically spraying a composition comprising 30-98% of water, alcohol and/or ketone as a component (a) and 2-30% of film forming polymer as the component (b) (instant claim 1) or the ratio of (a) to (b) being 2 to 40 (instant claim 25), and subsequently applying a powder-containing cosmetic on the formed coating by a method other than electrostatic spraying method (instant claims 1 and 25). Rabe teaches electrostatistical spraying with one-agent type, not with instantly claimed two-agent type method including formation of coating composed of a continuous fiber deposit obtained by electrospinning, followed by applying a powder-containing cosmetic wherein the fiber have a length which is at least 100 times greater than their thickness.  

  
In addition, as to WO2017/082179 (potential prior art discussed during the interview of 05/18/2021), applicant filed an English translation of JP 2017-82072 to perfect priority claim in order to meet 102(b)(1), and also applicant submitted a statement that “WO2017/082179 (potential prior art) and the instant invention were both assigned to Kao Corporation or under an obligation of assignment of Kao Corporation no later than the effective filing date of the instant application in order to meet 102(b)(2). Thus, WO2017/082179 is not a valid prior art any longer. 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-7, 9, 10, 12-17, 19-26, and 28 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613